                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:20-cv-0292-WJM-SKC

FRED NEKOUEE, individually,                          :
                                                     :
               Plaintiff,                            :
                                                     :
vs.                                                  :
                                                     :
BCORE SELECT RAVEN 1 LLC, a Delaware                 :
limited liability company,                           :
                                                     :
            Defendant.                               :
_______________________________________/

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff and Defendant, by and through their respective counsel, hereby stipulate to the

dismissal of this action against Defendant with prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii)

as the Plaintiff and Defendant have entered into a Settlement Agreement. Except as otherwise

agreed, each party to bear its own costs and attorney’s fees.

       DATE: May 27, 2020

                                              Respectfully submitted,

                                              s/Robert J. Vincze
                                              Robert J. Vincze (CO #28399)
                                              Law Offices of Robert J. Vincze
                                              PO Box 792, Andover, Kansas 67002
                                              Phone: 303-204-8207
                                              Email: vinczelaw@att.net
                                              Attorney for Plaintiff Fred Nekouee

               SEYFARTH SHAW LLP
               s/Alex W. Karasik
               Alex W. Karasik
               233 S. Wacker Drive, Suite 8000
               Chicago, Illinois 60606-6448
               Phone: 312-460-5000; Email: akarasik@seyfarth.com
               Attorneys for Defendant BCORE Select Raven 1 LLC

                                                 1
                              CERTIFICATE OF SERVICE

       I certify that on May 27, 2020, I electronically filed the foregoing Stipulation with the
Clerk of the Court using the CM/ECF system.

                                                     s/Robert J. Vincze
                                                     Robert J. Vincze (CO #28399)




                                                 2
